 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 9
                                                   Case No. 3:14-cv-00347-LAB-BGS
10    U.S. SECURITIES AND EXCHANGE
11    COMMISSION,

12                        Plaintiff,

13           v.

14    JAMES Y. LEE,
                                                   ORDER FREEZING ASSETS
15                        Defendant,
16    and LARISSA O. ETTORE, et al.,
17                        Relief Defendants
                          And Judgment Debtors,
18
      Wells Fargo Bank, N.A.,
19
                          Garnishee.
20
21
22           This case is before the Court upon Plaintiff-Judgment Creditor’s, United States Securities and

23    Exchange Commission (“Commission”), Ex Parte Motion for an Order Freezing Assets (ECF No. 169),

24    and the record as a whole. Having considered the Commission’s Motion, this Court finds as follows:
25          1.     This Court has jurisdiction over the subject matter of the action and over Defendant-
26
     Judgment Debtor, James Y. Lee, and Relief Defendant-Judgment Debtor, Larissa Ettore (“Ettore”).
27
            2.     The record establishes that on July 15, 2016, a final judgment was entered, by consent, in
28
     favor of the Commission and against Defendant James Y. Lee (“Lee Judgment”). (ECF No. 82). The
     Lee Judgment ordered Lee to pay disgorgement in the amount of $1,880,263 and prejudgment interest in
 1
 2 the amount of $322,762.95, for a total of $2,203,025.95 plus post-judgment interest. On February 3,
 3 2017, this Court also entered a final judgment (“Judgment”) in favor of the Commission and against
 4 Ettore for disgorgement in the amount of $386,694.25 and prejudgment interest in the amount of
 5 $76,790.70, for a total of $463,484.95. (ECF No. 103)
 6
             3.    On July 12, 2018, the Commission filed its Motion for an Order to Show Cause Why
 7
     Defendant James Y. Lee and Relief Defendant Larissa O. Ettore Should Not Be Held in Civil Contempt
 8
     (“Contempt Motion”). (ECF No. 162). As part of the Commission’s filing, it submitted records
 9
10 showing how Lee and Ettore have been using third parties or nominees to conduct their personal and
11 professional business so as to avoid the Commission’s collection efforts.
12           4.    On August 1, 2018, Ettore filed a motion to extend the deadline to file a response to the
13 Contempt Motion. (ECF No. 164). The motion was granted, in part, on August 7, 2018. (ECF No.
14
     165).
15
             5.    On August 8, 2018, Lee filed a motion to extend the deadline to file a response to the
16
17 Contempt Motion. (ECF No. 168).
18           6.    The Commission seeks an asset freeze to preserve the status quo and prevent the

19 dissipation of assets by Lee and Ettore in their individual capacities or by and through their nominees
20 and other third parties.
21
     Now, therefore,
22
             IT IS HEREBY ORDERED that the Commission’s E x P a r t e Motion for an Order Freezing
23
24 Assets is GRANTED IN PART.
25           IT IS HEREBY FURTHER ORDERED that an immediate freeze shall be placed on

26 all monies and assets including, but not limited to, those held by third parties or found in
27 all accounts at any bank, financial institution or brokerage firm, of third-payment processor, all
28
                                                        2
     certificates of deposit, escrow or trust accounts, and other funds or assets held in the
 1
 2 name of, for the benefit of, or over which account authority is held by Defendant James
 3 Y. Lee and/or Larissa O. Ettore, whether (1) held in their names or individual capacity; (2)
 4 controlled by them; (3) they have any beneficial interest; (4) held by any of their affiliates, correspondent
 5 entities, or nominees; and (5) they have any other interest, whether in the United States or abroad.
 6
            Any person or entity receiving notice of this Order holding such monies and assets described
 7
     above shall hold and retain within their control and prohibit the withdrawal, removal, transfer or other
 8
     disposal of any such funds or other assets except as ordered by this Court.
 9
10          Third parties to whom this Order specifically applies are: Ulla Ettore, Roger Ettore, Timo Ettore,

11 Lolita Gatchalian and Jean Lee.
12          IT IS HEREBY FURTHER ORDERED that Defendant James Y. Lee, Larissa O.
13 Ettore, and their agents, servants, employees, attorneys-in-fact, and those persons in
14
     active concert or participation with them who receive actual notice of this Order by
15
     personal service or otherwise including, but not limited to, Ulla Ettore, Roger Ettore, Timo
16
17 Ettore, Lolita Gatchalian and Jean Lee, shall not take any steps to encumber or in any way dissipate
18 assets held by, on behalf or at the direction of Defendant James Y. Lee, Larissa O. Ettore
19 pending the determination of the Commission’s Contempt Motion.
20          IT IS HEREBY FURTHER ORDERED that any person who receives actual notice
21
     of this Order by personal service or otherwise, and who holds, possesses or controls
22
     assets exceeding $1,000 for the account or benefit of Defendant James Y. Lee and/or
23
     Larissa O. Ettore shall within five days of receiving actual notice of this Order provide
24
25 counsel for the Commission with a written statement identifying all such assets, the
26 value of such assets, or best approximation thereof, and any account numbers or account
27 names in which the assets are held.
28
                                                          3
           IT IS HEREBY FURTHER ORDERED that this Court shall retain jurisdiction over
 1
 2 this action for the purpose of implementing and carrying out the terms of all orders and
 3 decrees, which may be entered herein and to entertain any suitable application or motion
 4 for additional relief within the jurisdiction of this Court.
 5
 6
     Dated February 20, 2019
 7                                          Hon. Larry A. Burns
                                            Chief United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
